DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.
	Claims 1, 14, and 17 are amended.
	No claims are added or cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited art does not disclose the amended claim whereby the child class is changed for the configuration item (remarks, page 7).
Examiner disagrees. In paragraph [0131], Tero discloses that attributes of a parent (previously identified child class) are identified, and that the class may be changed (disposed within the hierarchy) to a child class when an attribute is added. 
Accordingly, this Office Action is made Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivian Tero et al. (U.S. Patent Publication 20190104020).

With respect to claims 1, 14, and 17, Tero teaches:
receiving attributes of a configuration item record of a configuration management database (CMDB) identified as belonging to a previously identified child class (see paragraphs [0092] and [0111], where the CMDB receives configuration attributes);
determining based on the received attributes that the configuration item record should belongs to a new child class and no longer belongs to the previously identified child class (see Fig. 6A, and paragraph [0131], where the attributes may determine which class a record is in, and when the attributes are added, the classification will change); and
changing a classification of the configuration item record from the previously identified child class to the new child class including by adding one or more attributes of the new child class to the configuration item record and removing one or more attributes 

With respect to claim 2, Tero teaches:
wherein the configuration item record is associated with a managed item (see paragraph [0082], for managed items).

With respect to claims 3, Tero teaches:
wherein the managed item is a server, a virtual machine, a docker container, a software application, an online service, a printer, a router, or a computer (see paragraph [0082], where a managed item is a virtual machine).

With respect to claims 4, Tero teaches:
wherein the new child class and the previously identified child class share a common ancestor class (see paragraph [0125], where a common ancestor class may be set).

With respect to claims 5, 16, and 19, Tero teaches:

determining that the managed item belongs to the common ancestor class (see paragraphs [0147], [0153], [0170], determining which class the item belongs to);
changing the classification of the configuration item record to the common ancestor class (see paragraphs [0147], [0153], [0170], where the item belongs to the new child class and updating the classification);
determining that the managed item belongs to the new child class (see paragraphs [0153], [0170], where the item belongs to the new child class); and
changing the classification of the configuration item record to the new child class (see paragraphs [0147], [0153], [0170], where the item belongs to the new child class and updating the classification).

With respect to claims 6, Tero teaches:
wherein determining that the managed item no longer belongs to the previously identified child class includes determining that the received attributes no longer match attributes of the previously identified child class (see paragraph [0112], to determine if items still match).


wherein determining that the managed item belongs to the common ancestor class includes: traversing a class inheritance hierarchy of the previously identified child class to identify one or more ancestor classes of the previously identified child class (see paragraphs [0100] and [0117], for traversing the hierarchy);
selecting one of the one or more ancestor classes, wherein attributes of the selected ancestor class are compatible with the received attributes (see paragraph [0125], where a common ancestor class may be set); and
assigning the common ancestor class to the selected ancestor class (see paragraph [0125], where a common ancestor class may be set).

With respect to claims 8, Tero teaches:
wherein the configuration item record is associated with a history record (see paragraph [0075], where history may include reports related to usage, performance, or billing).

With respect to claims 9, Tero teaches:
wherein the history record includes a report ticket, a change request, an incident report, a classification change event, or a health report (see paragraph [0075], where history may include reports related to usage, performance, or billing).

With respect to claims 10, Tero teaches:


With respect to claims 11, Tero teaches:
wherein the attributes of the configuration item record include a unique identifier, a name, a description, and an owner identifier (see paragraph [0132] for identifiers, [0134] for name, [0126] for description).

With respect to claims 12, Tero teaches:
wherein the configuration item record is associated with a server, and wherein the attributes of the configuration item record include an IP address and operating system information (see paragraphs [0081], [0082], or [0083], where attributes may include IP addresses).

With respect to claims 13, Tero teaches:
wherein the operating system information includes an operating system distribution and a kernel version (see paragraph [0048], for a kernel version).

With respect to claims 15 and 18, Tero teaches:
wherein the configuration item record is associated with a managed item, and wherein the new child class and the previously identified child class share a common ancestor class (see paragraph [0125], where a common ancestor class may be set).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        January 27, 2022